STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

JARRELL           ARLINE,       SR.                                                 NO.    2022   CW    0340

VERSUS


LOUISIANA           DEPARTMENT            OF                                               JULY   5,    2022
PUBLIC        SAFETY          AND
CORRECTIONS




In     Re:          Jarrell           Arline,      Sr.,     applying          for   supervisory         writs,

                    19th        Judicial          District        Court,       Parish      of   East     Baton
                    Rouge,          No.    710189.




BEFORE:             McCLENDON,            WELCH,     AND    HESTER,      JJ.


         WRIT       GRANTED.              The   district         court   is    ordered     to   act    on   the
petition           for        judicial         review     filed     by   relator,         Jarrell      Arline,

Sr.,     within          60    days.


                                                           Pmc
                                                           JEW

                                                           CHH




COURT        OF    APPEAL,          FIRST      CIRCUIT




        DEPUTY          CLERK       OF    COURT
                  FOR    THE    COURT